Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the claims filed on 07/22/2020. 
Claims 1-20 are pending. 
Claims 1-8 and 11-18 are rejected.
Claims 9, 10, 19, and 20 are objected.
Claims 9, 10, 19, and 20 contain allowable subject matter.

Specification
The specification filed on 07/22/2020 is accepted for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. US Publication 2019/0333038 (hereinafter Flett) in view of Saint-Hilaire “Using Intel® AMT serial-over-LAN to the fullest” (hereinafter Saint-Hilaire).  
	
In reference to claim 1, Flett teaches a method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) (Flett Para 13 Lines 1 describes BIOS credential management on an ATM) comprising:
provisioning features of an active management technology system of a first computing device 110 having one or more processors 112 and associated with a first 
establishing an initial trust between the first computing device 110 and a second computing device 140 having one or more processors, the second computing device remote from the first computing device (Flett Fig 1, par. 19credential manager 141 inherently requires a processor to operate remote from the ATM.   Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM), and   
configuring, with the second computing device 140, the at least one setting of the BIOS of the first computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential manager of second computing device 140 changing all passwords for all BIOSs in the ATM fleet [An ATM being the first computing device]); 
accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]); and
reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule, said reconfiguring over the network or through wireless communication (Flett Para 29 Line 1 describes the credential manager 141 changing BIOS passwords in compliance with a policy to change every so many days [the credential manager will change passwords in response to the schedule dictated by policy]).
Flet does not explicitly teach:
1) The schedule for change is stored in a database
2) The network communication is a Serial over Lan (SOL) where the SOL is a feature of the active management (AMT) technology system.  
As for the database, Flett teaches a schedule for changing at least one setting of the BIOS of the first computing device but does not explicitly disclose the schedule being stored in a database. Flett Para 29 Line 1 describes requirements to change the passwords every so many days [schedule for changing the BIOS setting of an ATM] which is changed automatically by the credential manager 141 of device 140.  Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in a database so the passwords can be changed automatically as required by the policy. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the required automatic password.  

However, as known in the business industry, Intel Management Engine is mostly used by IT admins in large scale environments for remote PC management. Saint-Hilaire further discloses one of the innovative features of AMT is the ability to transport TCP connections and data over Intel AMT’s serial-over-LAN (SOL). This allows any management software that is not AMT aware to connect to any other non-AMT aware software listening for TCP connections on the managed PC (Saint-Hilaire Pg 2 last paragraph, The Ultimate feature of TCP-over -Serial-over-LAN). The benefit of Intel AMT SOL, which is a quite flexible management engine, is that SOL can be used as a completely new way of communicating with software on a managed PC regardless of the state of the OS network drivers (TCP over Serial over LAN). SOL is also a great way to remotely change BIOS settings (Saint-Hilaire Conclusion, page 3).   
It would have been obvious for one of ordinary skill in the art prior to the filing date of the application to implement the SOL feature of AMT in order to take advantage of the benefit of the AMT as described by Saint-Hilaire as discussed above.

In reference to claim 3, modified Flett teaches the method of claim 1 in addition to teaching:
wherein the at least one setting of the BIOS is further defined as a boot password for the BIOS (Flett Para 29 Line 1 describes the credential manager 141 changing the BIOS password for all ATMs in the ATM fleet).

In reference to claim 4, modified Flett teaches the method of claim 1 in addition to teaching:
provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM (Flett Para 19 Line 1 describes managing BIOS credentials for a plurality of ATMs, the process would repeat for other ATMs [another ATM would be a third computing device]), including:
establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device (Flett Fig 1 credential manager 141 inherently requires a processor to operate, Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM, Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS), and 
configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential 
a schedule for changing the at least one setting of the BIOS of the third computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]); and
reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database, said reconfiguring of the third computing device occurring over the SOL of the active management technology system of the third computing device (Flett Para 29 Line 1 describes changing BIOS passwords in compliance with a policy to change every so many days [scheduled]).   
Flett teaches a schedule for changing at least one setting of the BIOS of the first computing device but does not explicitly disclose the schedule being stored in a database. Flett Para 29 Line 1 describes requirements to change the passwords every so many days [schedule for changing the BIOS setting of an ATM] which is changed automatically by the credential manager 141 of device 140.  Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in a database so the passwords 

In reference to claim 11, claim 11 recites a system for performing a method with the same limitations of claim 1 including the additional structure of a non-transitory, computer readable medium storing instructions that when executed by the processor will perform the method of claim 1. Modified Flett discloses the method limitations of claim 1 (as shown above), in addition to teaching that the instructions are implemented as executable instructions programmed and residing within a non-transitory computer readable storage medium (Flett Para 35 Line 2). Claim 11 does not recite any further limiting structures or features than a system specifically designed for the method listed in clam 1. Thus, claim 11 is likewise rejected.

In reference to claims 13 and 14, these claims disclose a system specifically designed for the method listed in claims 3 and 4 with no further limiting structures or features. Thus, claims 13 and 14 are likewise rejected.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of the Intel® AMT Configuration Utility User Guide (hereinafter the AMT User Guide).

In reference to claim 2, modified Flett teaches the method of claim 1. However, modified Flett does not explicitly teach:
 disabling, with the second computing device, all features of the active management technology system except for the SOL (AMT User Guide Page 94 describes partially unconfiguring the AMT system which disables the AMT features on the system while noting the SOL interface does not need to be closed by default).
Modified Flett teaches the benefits of active management technology (AMT) and several features including SOL but does not teach all features of AMT nor how to configure the features. The AMT User Guide describes AMT as a system that allows remote access to computer s even when operating systems are not available. The User Guide also clarifies how to configure the features of AMT, including:
disabling, with the second computing device, all features of the active management technology system except for the SOL (AMT User Guide Page 94 describes partially unconfiguring the AMT system which disables the AMT features on the system while noting the SOL interface does not need to be closed by default).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application having the teachings of modified Flett and the User Guide before them to only incorporate the necessary features of AMT for the benefits described above.

In reference to claim 12, this claim discloses a system specifically designed for the method listed in claim 2 with no further limiting structures or features. Thus claim 12 is likewise rejected.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Wang US Publication 2013/0173897 (hereinafter Wang).

In reference to claim 5, modified Flett teaches the method of claim 4. However, modified Flett does not explicitly teach: 
wherein said reconfiguring the at least one setting of the BIOS of the first computing device and said reconfiguring the at least one setting of the BIOS of the third computing device are concurrent with one another.
Modified Flett teaches reconfiguring BIOS settings of computers. In the analogous art of computer systems, Wang teaches configuring the BIOS settings of a plurality of computers (Wang Para 8), in addition to teaching:
wherein said reconfiguring the at least one setting of the BIOS of the first computing device and said reconfiguring the at least one setting of the BIOS of the third computing device are concurrent with one another (Wang Para 28 describes a configuration unit 102 [second computing device performing the reconfiguration] is simultaneously configuring multiple computers [the configuration unit 102 will configure a first and third computer]).


In reference to claim 15, this claim discloses a system specifically designed for the method listed in claim 5 with no further limiting structures or features. Thus claim 15 is likewise rejected.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Ibrahim US Publication 2008/0082824 (hereinafter Ibrahim). 

In reference to claim 6, modified Flett teaches the method of claim 1. However, modified Flett does not explicitly teach:
wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS.
In the analogous art of changing shared encryption keys, Ibrahim teaches:
wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS (Ibrahim Para 12 Line 2 describes changing a shared encryption key between OS and BIOS to keep communications secure).


In reference to claim 16, this claim discloses a system specifically designed for the method listed in claim 6 with no further limiting structures or features. Thus claim 16 is likewise rejected.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Zimmer US Publication 2006/0242280 (hereinafter Zimmer).

In reference to claim 7, modified Flett teaches the method of claim 1 in addition to teaching:  
provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM (
establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device (Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM, Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS), and
configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential manager [second computing device] changing all passwords for all BIOSs in the ATM fleet [An ATM being the first computing device], Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS); and 
a schedule for changing the at least one setting of the BIOS of the third computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]).

However, modified Flett does not explicitly teach another core banking system credential manager to configure the BIOS of other computers [a fourth computing device] for 
establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device (emphasis added).
Modified Flett only teaches the use of one credential database to establish changes to BIOS of the ATM fleet using the AMT system which is an out-of-band management method. In the analogous art of out-of-band platform initialization, Zimmer teaches multiple servers for providing configuration information to other computers (Zimmer Para 16 Line 3 describes remote servers being one of a plurality of servers [a different computer would repeat the process of sending configuration information] housing configuration information, Zimmer Para 
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Flett and Zimmer before him before the effective filing date of the claimed invention to have modified Flett to incorporate multiple servers providing configuration information to clients. One of ordinary skill in the art would know to provide a secure service with multiple resources to update and manage features available as part of a BIOS (Zimmer Para 6).
 
In reference to claim 8, modified Flett teaches the method of claim 7 in addition to teaching:
reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database (Flett Para 29 Line 1 describes changing BIOS passwords in compliance with a policy to change every so many days [scheduled]. Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in the credential database 142 which already stores dates and times of password changes according to Flett Para 20. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the automatic password changes as required).

In reference to claims 17 and 18, these claims disclose a system specifically designed for the method listed in claims 7 and 8 with no further limiting structures or features. Thus, claims 17 and 18 are likewise rejected.

Allowable Subject Matter
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson US Publication 2008/0301422 teaches a first computer directing a second computer to change BIOS to match electronic characteristics of a device under test connected to the second computer. However, Johnson does not teach directing a second computer to change the BIOS configuration of a third computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186